DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 Response to Amendment
The Amendment filed on 7/25/2022 has been entered. Claims 1-20 remain pending in the application. Claims 12-20 have been withdrawn from further consideration as detailed in the Non-final Office Action mailed 11/17/2021. 
Applicants amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 5/25/2022.
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action mailed 5/25/2022. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jameson (U.S. PG publication 20190076168).
In regard to claim 1, 
Jameson discloses a device (figure 1, item 100) for providing electrical current to an intervertebral disc (paragraph [0046], [0066]: wherein the ends of wires 108 have electrodes 128; paragraph [0055]: wherein the sleeve 104 may include at least two ports that may be used to guide and direct stimulator wires 108 to particular locations within the epidural space of a spine; Examiner notes “for providing electrical current to an intervertebral disc” is a functional limitation and due to the structure of the device electrical current is fully capable of being provided to an intervertebral disc), the device comprising a cannula (figure 1, item 102 and 104; Examiner notes item 104 is inserted within item 102) having a proximal end (end with item 114 and item 120 when 104 is inserted within 102) and a distal end (end with tip 110 and item 122 when 104 is inserted within 102) and a longitudinal axis therebetween (see figure 1), the distal end comprising a beveled tip (paragraph [0061]: wherein the sleeve 104 is beveled) for contacting a region of the intervertebral disc (paragraph [0055] and [0064]: output end 122 of the sleeve 104 may protrude or extend beyond the cutting edge 126 of the tip 110, such that when the sleeve 104 is inserted into the lumen 106, the ports are positioned beyond the tip 110; Examiner notes “for contacting a region of the intervertebral disc” is a functional limitation and due to the structure of the beveled tip it is fully capable of contacting a region of the intervertebral disc); an electrode (figure 1, item 128) disposed within or on a surface of the cannula adjacent to the distal end (disposed within; paragraph [0066], Examiner notes the electrode is disposed within the cannula adjacent the distal end while placing wires 108), the electrode configured to discharge the electrical current to the region of the intervertebral disc (paragraph [0066]), wherein the beveled tip has an air gap disposed in an inner layer of the beveled tip (see paragraph [0055] and [0062]; Examiner notes multiple ports extend the length of item 104 and are present within sleeve 104 as disclosed in paragraph [0062], and one of the ports is construed as forming an air gap; See figure 2B which is referenced for example purposes only to show an arrangement of the ports and that one port would form an air gap; see paragraph [0070]: wherein grooves are present the entire length of the ports which would form an air gap when a wire 108 is within the port) and the electrode is adjacent to the beveled tip such that the electrical current is discharged through the beveled tip (paragraph [0066]; Examiner notes the electrical current is fully capable of being discharged through the interior of the beveled tip).
In regard to claim 2,
Jameson discloses the device of claim 1, wherein the proximal end is configured to be coupled to an electrical generator (Examiner notes the electrical generator is not positively required by the claims; neurostimulator as disclosed in paragraph [0066] which generates electrical pulses as disclosed in paragraph [0045]; Examiner notes the proximal end would be coupled to the electrical generator due to the coupled arrangement of item 102, 104 and 108).
In regard to claim 3,
Jameson discloses the device of claim 2, wherein the electrical generator configured to be coupled to the proximal end is an electrical pulse generator (Examiner notes the electrical generator is not positively required by the claims; neurostimulator as disclosed in paragraph [0066] which generates electrical pulses as disclosed in paragraph [0045]; Examiner notes the proximal end would be coupled to the electrical generator due to the coupled arrangement of item 102, 104 and 108).
In regard to claim 7,
Jameson discloses the device of claim 1, wherein the cannula comprises a port for engagement with a syringe (paragraph [0049]; Examiner notes the syringe is not positively required by the claims).
In regard to claim 8,
Jameson discloses the device of claim 7, wherein the syringe configured for engagement with the port is configured for administration of a local anesthetic, an anti- inflammatory and/or a neurotoxin (Examiner notes the syringe is not positively required by the claims and the syringe configured for engagement with the port is fully capable of being a syringe configured for administration of a local anesthetic, an anti- inflammatory and/or a neurotoxin as supported by paragraph [0049] of Jameson).
In regard to claim 9,
Jameson discloses the device of claim 8, wherein the neurotoxin is configured to be administered in an amount of 1 to about 100 µM to a selected area of the intervertebral disc (Examiner notes the neurotoxin is not positively required by the claims. Additionally, as noted above the syringe is not required by the claims. A syringe is fully capable due to its structure of administering a neurotoxin and would also be fully capable due to its structure of administering the neurotoxin in an amount of 1 to about 100 µM to a selected area of the intervertebral disc).
In regard to claim 10,
Jameson discloses the device of claim 9, wherein the neurotoxin configured to be administered comprises inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV1), botulinum toxins or a combination thereof (Examiner notes the neurotoxin is not positively required by the claims. Additionally, as noted above the syringe is not required by the claims. As explained above a syringe is fully capable due to its structure of administering a neurotoxin and would be fully capable do to its structure of administering a neurotoxin comprising inhibitors of sodium channels, neurotoxins targeting transient receptor potential cation channel subfamily V member 1 (TRPV1), botulinum toxins or a combination thereof).
In regard to claim 11,
Jameson discloses the device of claim 1, wherein the region of the intervertebral disc comprises an annulus fibrosus of the intervertebral disc (Examiner notes as noted above in claim 1, due to the structure of the beveled tip, the beveled tip would be fully capable of contacting an annulus fibrosus of the intervertebral disc).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jameson (U.S. PG publication 20190076168) further in view of Williams (U.S. PG publication 20070255379).
In regard to claim 4,
Jameson discloses the device of claim 1.
Jameson is silent as to wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current.
Williams teaches wherein the electrode is configured to discharge from about 0.5 to about 50 mAMP pulses of current (paragraph [0019]-[0020]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode of Jameson to be configured to discharge from about 0.5 to about 50 mAMP pulses of current, as taught by Williams, for the purpose of enabling various pulses to be used depending upon the target structure and therapeutic application (paragraph [0020] of Williams; Examiner notes the device is therefore versatile due to the different pulses that are capable of being used). 
In regard to claim 5,
Jameson in view of Williams teaches the device of claim 4, wherein the electrode is configured to discharge from about 2 to about 20 mAMP pulses of current (see paragraph [0020] of Williams and analysis of claim 4 above).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jameson (U.S. PG publication 20190076168) further in view of Wegrzyn III (U.S. PG publication 20180036060).
In regard to claim 6,
Jameson discloses the device of claim 1.
Jameson fails to disclose wherein the cannula comprises an insulation material in addition to the air gap.
Wegrzyn III teaches wherein the cannula comprises an insulation material (item 130; paragraph [0049]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula of Jameson to include an insulation material, as taught by Wegrzyn III, therefore resulting in wherein the cannula comprises an insulation material in addition to the air gap for the purpose of unintentionally heating, burning, stimulating, or otherwise affect tissue at an unwanted location (paragraph [0006] of Wegrzyn III).
Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                          
                                                                                                                                                              
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783